PER CURIAM.
Ernest Johnson, a juvenile, was convicted of first-degree murder and armed robbery. We affirm his convictions without further comment. However, we vacate Johnson’s sentence for first-degree murder and remand for resentencing. When the trial court imposed Johnson’s sentence, it failed to conduct an individualized examination of Johnson’s mitigating circumstances as required by Washington v. State, 103 So.3d 917, 920 (Fla. 1st DCA 2012). See also Miller v. Alabama, _ U.S. _, _, 132 S.Ct. 2455, 2475, 183 L.Ed.2d 407 (2012) (holding that “[b]y requiring that all children convicted of homicide receive lifetime incarceration without possibility of parole, regardless of their age and age-related characteristics and the nature of their crimes, the mandatory sentencing schemes before us violate this principle of proportionality, and so the Eighth Amendment’s ban on cruel and unusual punishment....”). We, therefore, vacate Johnson’s sentence for first-degree murder and remand for resentencing in accordance with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
VAN NORTWICK, PADOVANO, and ROWE, JJ., concur.